Citation Nr: 0002236
Decision Date: 01/28/00	Archive Date: 03/02/00

DOCKET NO. 98-01 045               DATE JAN 28, 2000

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, Puerto Rico

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim for service connection for a neuropsychiatric disorder.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty for training from July 1957 to
December 1957. He also had numerous additional periods of active
duty for training (ACDUTRA), annually, from 1954 to 1975.

This case comes before the Board of Veterans' Appeals (the Board)
on appeal from a rating decision of the San Juan, Puerto Rico,
Department of Veterans Affairs (VA) Regional Office (RO).

Service connection for a psychiatric disorder was denied by Board
decision of December 1978. It was noted that there was no evidence
a psychiatric disorder during any training periods, and that there
was nothing showing the anxiety diagnosed on the 1977 VA
examination was related to service.

REMAND

Notwithstanding the efforts undertaken by the RO to prepare the
neuropsychiatric claim for appellate review, the Board finds that
a remand is in order. The Board concludes that the appellant's
application for benefits, as it stands currently, is incomplete.
See Robinette v. Brown, 8 Vet. App. 69 (1995) (where a claim is not
well grounded, it is incomplete, and the VA is obligated under 38
U.S.C.A. 5103 to advise the claimant of the evidence needed to
complete his application). In the case at hand, the Board notes
that the appellant has informed the VA, at his hearing, of the
existence of evidence that may render the claim well grounded. See
also Epps v. Brown, 9 Vet. App. 341, 344 (1996) ("The Robinette
opinion held that 38 U.S.C.A. 5103(a) imposes an obligation upon
the Secretary to notify an individual of what is necessary to
complete the application in the limited circumstances where there
is an incomplete Application which references other known and
existing evidence.") It does not appear that the appellant has been
specifically informed of the need to obtain or provide this
information to complete the application.

2 -

Specifically, the Board notes that additional medical records, not
currently associated with the record on appeal, may be pertinent to
the proper adjudication of the appellant's claim for a
neuropsychiatric disability. At his hearing before the RO in
January 1998, the appellant testified that he was treated initially
for his neuropsychiatric condition by Dr. Luis A. Rivera Toledo,
paid for by the Puerto Rico State Insurance beginning in 1976. The
appellant also testified that he was treated at the Mental Health
institute in San Patricio, Puerto Rico in 1980. He also received
treatment from Dr. R. Balseiro in Cagua. There is further
indication that he may have received additional treatment, not
documented in the claims folder. The Board also notes that the
claims folder does not include verified dates for the appellant's
periods of ACDUTRA.

Decisions of the Board must be based on all of the evidence that is
known to be available. 38 U.S.C.A. 5103(a), 7104(a) (West 1991);
see also Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation
under 5103(a) to assist claimant in filing his claim pertains to
relevant evidence which may exist or could be obtained). The
5103(a) obligation is particularly applicable to records which are
known to be in the possession of the Federal Government. See Counts
v. Brown, 6 Vet. App. 473 (1994).

Accordingly, this case is REMANDED to the RO for the following
development:

1. The RO should inform the appellant of the importance of
submitting complete, legible copies of any and all medical records
which pertain to his claim, including those relevant to his period
of active duty for training, specifically any record of treatment
by Dr. L. Toledo of the Puerto Rico State Insurance, the Mental
Health institute in San Patricio, Puerto Rico, and by Dr. R.
Balseiro in Cagua.

2. The RO should again attempt to verify the appellant's periods of
verified ACDUTRA, to include referrals to all potential custodians
of his service records, including the

- 3 -

National Personnel Records Center and the Army National Guard
Personnel Center. If the appellant is aware of specific records
that he   are missing, he should provide that information to the
RO. All records received in response to the above inquiries should
be associated with the claimsfolder. In the event that records are
unavailable, this should be noted in writing in the claimsfolder.
To the extent that there is an attempt to obtain records that is
unsuccessful, the claimsfolder should contain documentation of the
attempts made. The appellant and his representative should also be
informed of any negative results. 38 C.F.R. 3.159 (1999).

3. The appellant and his representative are further informed that
they may submit any additional evidence or argument they desire on
the issue at hand while the case is in remand status. Kutscherousky
v. West, 12 Vet. App. 369 (1999).

4. Following completion of the above actions, the RO must review
the claimsfolder and ensure that all of the foregoing development
has been conducted and completed in full. If any development is
incomplete, appropriate corrective action is to be implemented. See
Stegall v. West, 11 Vet. App. 268 (1998) (compliance with a Board
directive is neither optional nor discretionary). Where the remand
orders of the Board are not complied with, an error exists as a
matter of law for failure to ensure compliance.

5. If, and only if, the RO determines that the appellant has
presented new and material evidence to reopen his claim AND the RO
determines that the claim is well grounded, the RO then should
arrange for a VA psychiatric

- 4 -

examination of the appellant by appropriate personnel in order to
evaluate the etiology of the appellant's neuropsychiatric disorder.
The claims folder, including all in-service and post-service
treatment records, should be made available to the examiner(s)
prior to examination. The examiner(s) are requested to review the
pertinent medical records, and provide a written opinion as to the
presence, etiology and onset date of any neuropsychiatric disorder,
if found. Specifically, the examiner(s) are requested to provide an
opinion as to the medical probability that any documented
neuropsychiatric disorder is related to an incident or incurrence
in service.

6. Thereafter, and after the appropriate aforementioned development
has been accomplished, the RO should readjudicate the issue
regarding entitlement to service connection for a neuropsychiatric
disorder, to include, as appropriate, whether the claim is
reopened, and whether a well grounded claim has been submitted. In
undertaking this readjudication, the RO should see that
consideration is given to all of the evidence of record, and any
additional evidence obtained by the RO pursuant to this remand. In
the event the benefits sought are not granted, the appellant and
his representative should be provided with a supplemental statement
of the case and afforded a reasonable opportunity to respond
thereto.

Thereafter, the case should be returned to the Board for further
appellate consideration. The Board intimates no opinion, either
legal or factual, as to the ultimate disposition warranted in this
claim. No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United

- 5 -

States Court of Appeals for Veterans Claims for additional
development or other appropriate action must be handled in an
expeditious manner. See The Veterans' Benefits Improvements Act of
1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 465 8 (1994), 38
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory Notes).
In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
pares. 8.44-8.45 and 38.02-38.03.

MICHAEL D. LYON
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

6 - 


